UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4385


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DONALD LEONARD SPRINGS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:15-cv-00346-LCB-1)


Submitted: April 24, 2018                                         Decided: May 29, 2018


Before KEENAN and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Graham Tod Green, Assistant United States Attorney, Winston-
Salem, North Carolina, Angela Hewlett Miller, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald Leonard Springs pled guilty, pursuant to a plea agreement, to bank

robbery, in violation of 18 U.S.C. § 2113(a) (2012). On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious grounds for appeal. Springs filed a pro se brief in which he asserts that his

lawyer did not adequately represent him, and that application of the career offender

enhancement, U.S. Sentencing Guidelines Manual § 4B1.1 (2015), is improper in light of

Johnson v. United States, 135 S. Ct. 2551 (2015). We affirm.

       Springs’ claim of ineffective assistance of counsel is only cognizable on direct

appeal if it conclusively appears on the record that counsel was ineffective. United

States v. Galloway, 749 F.3d 238, 241 (4th Cir. 2014).         To succeed on a claim of

ineffective assistance of counsel, Springs must show that (1) “counsel’s representation

fell below an objective standard of reasonableness” and (2) “the deficient performance

prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). The record

before us does not conclusively establish ineffective assistance of counsel, and Springs’

claim therefore should be raised, if at all, in a 28 U.S.C. § 2255 (2012) motion. See

United States v. Faulls, 821 F.3d 502, 508 (4th Cir. 2016).

      Springs’ challenge to his career offender enhancement is likewise without merit.

“In reviewing a Sentencing Guidelines application, we review factual findings for clear

error and legal conclusions de novo.” United States v. Adepoju, 756 F.3d 250, 256 (4th

Cir. 2014). First, although Springs argues that he does not qualify as a career offender in

light of Johnson, 135 S. Ct. 2551, the Supreme Court has rejected this argument and held

                                            2
that “the advisory Guidelines are not subject to vagueness challenges under the Due

Process Clause.” Beckles v. United States, 137 S. Ct. 886, 890 (2017).

       Second, the record demonstrates that Springs qualifies as a career offender. An

individual is a career offender if he is at least 18 years of age at the time of the offense of

conviction, the offense of conviction is a crime of violence or a controlled substance

offense, and he had sustained two prior felony convictions for crimes of violence or

controlled substance offenses. USSG § 4B1.1(a). Springs’ offense of conviction qualifies

as a crime of violence. Cf. United States v. McNeal, 818 F.3d 141, 157 (4th Cir. 2016)

(“[B]ank robbery under 18 U.S.C. § 2113(a) is a ‘crime of violence’ within the meaning

of the force clause of 18 U.S.C. § 924(c)(3) . . . .”). Furthermore, the record demonstrates

that Springs had three prior North Carolina convictions for common law robbery,

convictions that qualify as crimes of violence. 1 See United States v. Gattis, 877 F.3d 150,

160 (4th Cir. 2017) (“North Carolina common law robbery qualifies as ‘robbery,’ as that

term is used in U.S.S.G. § 4B1.2(a)(2), and . . . [therefore qualifies as] a crime of

violence.”), cert. denied, No. 17-8044, 2018 WL 1278447 (U.S. Apr. 16, 2018). 2


       1
         Springs also has prior North Carolina convictions for robbery with a dangerous
weapon and attempted robbery with a dangerous weapon, both of which also qualify as
crimes of violence. See United States v. Burns-Johnson, 864 F.3d 313, 320 (4th Cir.)
cert. denied, 138 S. Ct. 461 (2017); United States v. Mack, 855 F.3d 581, 585 (4th Cir.
2017).
       2
          Although Gattis involved the 2016 Sentencing Guidelines, which does not
contain a residual clause in its definition of a crime of violence, both the 2015 and 2016
Sentencing Guidelines listed robbery as an enumerated offense—the 2015 version in the
commentary and the 2016 version in the Guideline text—and Gattis is therefore
dispositive.


                                              3
       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Springs, in writing, of the right to

petition the Supreme Court of the United States for further review. If Springs requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Springs.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                               AFFIRMED




                                             4